t c memo united_states tax_court arlene williams petitioner v commissioner of internal revenue respondent docket no 3070-o1l filed date arlene williams pro_se wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion ' we shall grant respondent’s motion ‘although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so - - background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time she filed the petition in this case on date petitioner filed late a federal_income_tax tax_return for her taxable_year return in her return petitioner reported total income of dollar_figure and total_tax of dollar_figure petitioner attached a document to her return peti- tioner’s attachment to her return that contained state- ments contentions and arguments that the court finds to be frivolous and or groundless ’ on date respondent issued to petitioner a notice_of_deficiency notice with respect to her taxable_year which she received in that notice respondent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petitioner’s tax for her taxable_year in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner’s attachment to her return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner did not file a petition in the court with respect to the notice relating to her taxable_year instead on date in response to the notice petitioner sent a letter petitioner’s date letter to the internal_revenue_service that contained statements contentions argu- ments and reguests that the court finds to be frivolous and or groundless on date respondent assessed petitioner’s tax as well as an addition_to_tax a penalty and interest as pro- vided by law for her taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabil- ity for on september october and date respon- dent issued to petitioner separate notices of balance due with respect to petitioner’s unpaid liability for on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to her taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a petitioner’s date letter is very similar to the letters that certain other taxpayers with cases in the court sent to the internal_revenue_service in response to the notices issued to them see eg copeland v commissioner supra smith v commissioner supra q4e- collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached a document to her form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent’s appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy at the appeals_office hearing the appeals officer gave petitioner a summary record of assessments with respect to her taxable_year on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part applicable law and administrative procedures based on the information available the requirements of applicable law and administrative procedures have been met sec_6331 requires that the internal_revenue_service notify a taxpayer at least days before a notice_of_levy can be issued the 30-day notice was mailed to you at the last_known_address via petitioner’s attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg fink v commissioner tcmemo_2003_61 certified mail sec_6330 states that no levy may be made unless the internal_revenue_service notifies a taxpayer of the opportunity for a hearing with the internal_revenue_service office of appeals letter final notice was mailed to the taxpayer via certified mail the taxpayer responded timely sec_6330 allows the tax- payer to raise any relevant issue relating to the unpaid tax or the proposed levy at the hearing includ- ing appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives the taxpayer may also raise at the collection_due_process_hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability a collection_due_process_hearing was held and you acknowledged receipt of the statutory notice of defi- ciency no petition was filed it was explained to you that under sec_6330 b there was an opportu- nity to dispute the tax_liability but you chose not to not sic petition to the united_states tax_court and the only item of discussion are collection alterna- tives you were not willing to discuss collection alternatives but wanted to address the underlying liability instead this appeals officer has had no prior involvement with respect to these liabilities relevant issues presented by the taxpayer you have stated in your request for a collection_due_process_hearing in regard to the notice_of_federal_tax_lien i am challenging the existence of the underlying tax_liability i explained to you that you do not have the right to challenge the existence of the under- lying tax_liability because you received a statutory_notice_of_deficiency during the collection due pro- cess hearing i provided you a summary record of assess-- ment i have been satisfied all administrative proce- dures have been met no collection alternatives were presented other than what is stated above balancing efficient collection and intrusiveness no other collection alternatives have been presented as a more efficient manner of collecting the amount of tax due levy action is the most efficient manner of collection discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court will - sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceed- ing is frivolous or groundless sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
